Exhibit 10.2

AMENDMENT 2007-2

TO THE

COMCAST CORPORATION RETIREMENT-INVESTMENT PLAN

Pursuant to the power reserved to the Company in Section 12.1 of the Comcast
Corporation Retirement-Investment Plan (the “Plan”), the Plan is amended,
effective July 1, 2007, as follows:

 

  1. The definition of “Early Entry Eligible Employee” in Article I of the Plan
is revised in its entirety as follows:

“Early Entry Eligible Employee” means an Eligible Employee who has satisfied the
eligibility requirements of Section 2.3.1, but has not completed a Period of
Service of three months. An Eligible Employee shall be considered an “Early
Entry Eligible Employee” only for that portion of a Plan Year prior to the time
when such Eligible Employee has completed a Period of Service of three months.

 

  2. Section 2.3.2 of the Plan is hereby amended with the addition of the
following to the end thereof:

“Notwithstanding anything herein to the contrary, effective July 1, 2007, a
Covered Employee shall become an Eligible Employee on the first of the month
next following his completion of a Period of Service of three months.”

 

  3. The Plan is amended by the addition of a new Section 2.4A as follows:

“2.4A. Automatic Enrollment. Each Eligible Employee who (i) is employed by a
Participating Company on or after July 1, 2007 (other than an Eligible Employee
who commences employment by a Participating Company as the result of the
acquisition of the business of such Eligible Employee’s employer by a
Participating Company (whether via a merger, stock acquisition or asset
acquisition) and (ii) does not elect to make Pre-Tax Contributions and become an
Active Participant pursuant to Section 2.4 will be automatically enrolled in the
Plan on the first of the month next following the Eligible Employee’s completion
of three months of service, provided that the Eligible Employee does not
affirmatively elect to decline to be an Active Participant in the Plan. Such an
automatically enrolled Eligible Employee will be an Active Participant in the
Plan as soon as administratively practicable following the expiration of the
time determined by the Committee for returning the election form which includes
the option to elect to decline to be an Active Participant in the Plan. Covered
Employees who are designated by the Committee or its delegate as having been
reemployed by a Participating Company following a Severance from Service Date
are not considered Eligible Employees for purposes of the automatic enrollment
provisions described in this Section 2.4A”

 

  4. Section 2.5.2 of the Plan is revised in its entirety as follows:

“2.5.2. If Salary Reduction Contributions are made on behalf of an Active
Participant in any Plan Year, such Active Participant shall share in any
Matching Contributions under Section 3.4 beginning on the Entry Date next
following completion of a Period of Service of three months.”



--------------------------------------------------------------------------------

  5. Section 3.1.1 of the Plan is revised in its entirety as follows:

“3.1.1. When an Eligible Employee files an election under Section 2.4 to have
Pre-Tax Contributions made on his behalf, he shall elect the percentage by which
his Compensation shall be reduced on account of such Pre-Tax Contributions.
Subject to Section 3.8, this percentage may be between one percent (1%) and
fifty percent (50%) of such Compensation, rounded to the nearer whole
percentage. An automatically enrolled Eligible Employee’s Pre-Tax Contributions
will be equal to two percent (2%) of the Eligible Employee’s Compensation unless
such percentage is changed by the Eligible Employee in accordance with
Section 3.3 and subject to Section 3.8. The Participating Company shall
contribute an amount equal to such percentage of the Eligible Employee’s
Compensation to the Fund for credit to the Eligible Employee’s Pre-Tax Matched
Contribution Account and/or Pre-Tax Unmatched Contribution Account, as
applicable, provided that such contributions may be prospectively limited as
provided in Section 3.9.”

 

  6. Section 3.3 of the Plan is revised in its entirety as follows:

“3.3. Change of Percentage Rate. A Participant may, without penalty, change the
percentage of Compensation designated (i) through his automatic enrollment in
the Plan or (ii) by him as his contribution rate under Sections 3.1.1 and/or
3.2, as applicable, to any percentage permitted by Sections 3.1.1 or 3.2, and
such percentage shall remain in effect until so changed. Any such change shall
become effective as soon as administratively practicable following receipt of
the change by the Committee.”

 

  7. Section 11.5.2 of the Plan is revised in its entirety as follows:

“11.5.2. Except as provided in Sections 11.5.5 through 11.5.7, a Participant
shall select one or more of the Investment Media in which his Accounts shall be
invested, and the percentage thereof that shall be invested in each Investment
Medium selected. In the event a Participant fails to make an election pursuant
to this Section, amounts allocated to his Account shall be invested such
Investment Medium or Investment Media as determined by the Committee. In the
event a Participant fails to make an election pursuant to this Section with
respect to amounts allocated to his Account pursuant to his automatic enrollment
in the Plan, such amounts allocated to his Account shall be invested in the
Investment Media as determined by the Committee. A Participant may amend such
selection by prior notice to the Committee, effective as of such dates
determined by the Committee, by giving prior notice to the Committee. Such
amendments will be subject to the other requirements which may be imposed by the
Committee or the applicable Investment Medium.”



--------------------------------------------------------------------------------

Executed as of the 22nd day of May, 2007.

 

COMCAST CORPORATION BY:  

/s/ David L. Cohen

ATTEST:  

/s/ Arthur R. Block